t c summary opinion united_states tax_court tommy lee randle and joyce faye randle petitioners v commissioner of internal revenue respondent docket no 10014-00s filed date tommy lee randle pro_se igor s drabkin for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure after concessions ’ the issues for decision are as follows whether a casualty_loss arising from the northridge earthquake in was sustained in the taxable_year in issue or in some prior year we hold that the casualty_loss was not sustained in but in a prior year whether the amount of the loss deductible under sec_165 has been shown to be the amount claimed by petitioners on their return we need not reach this issue because of our holding in respect of the prior issue background some of the facts have been stipulated and they are so found petitioners resided in san dimas california at the time that their petition was filed with the court petitioners concede that they failed to report a part dollar_figure of a distribution dollar_figure from petitioner tommy lee randle’s individual_retirement_account all of which is taxable petitioners also concede that the distribution is subject_to the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans the parties agree that the adjustment made to the deduction claimed by petitioners for medical_expenses on schedule a itemized_deductions is a computational matter finally the parties agree that the deficiency determined by respondent in the notice_of_deficiency does not take into account a payment made by petitioners in the amount of dollar_figure we expect this payment to be reflected in the decision to be entered in this case since date petitioners have owned and lived ina single-family residence located in san dimas california on date petitioners’ residence was damaged by the infamous northridge earthquake although petitioners maintained homeowners’ insurance at the time their policy did not cover damage caused by earthquake after the earthquake had occurred petitioners sought financial assistance from the federal emergency management agency fema toward that end petitioners filed an application no for disaster housing assistance by letter dated date fema advised petitioners in part as follows this is in response to your application_for disaster housing assistance you are eligible for financial assistance to make essential home repairs because your primary residence sustained damage as a result of the disaster fema is issuing you a check for dollar_figure to cover the cost of making essential repairs to your home x tt is important you understand that the law will not allow us to pay for all the repairs your home needs but only those that are necessary to make it safe to live in if you disagree with fema’s decision you may appeal it your appeal must be in writing your appeal letter must be postmarked no later than the day after the date of this letter fema will respond in writing to your appeal no later than calendar days after we receive it although the record is not definitive on the matter it would appear that petitioners did not appeal fema’s date decision - - petitioners filed a second application no 5341a with fema on date indicating a date of loss of january boxes and of the application indicate that the damage in question was caused by flooding rather than by earthquake fema responded to this application on date apparently awarding dollar_figure for damage to foundation and masonry petitioners appealed fema’s date decision by letter dated date fema advised petitioners in part as follows regarding application no 5341a this is in response to your letter of appeal regarding your assistance from fema we have reviewed your case again and determined that the original decision was correct because xx fema’s home repair program hrp covers only those damages caused directly by disaster all eligible items have been addressed in your initial award emphasis in the original this determination is final regarding assistance from the fema disaster housing program petitioners filed a disaster loan application with the u s small_business administration sba on a date not disclosed in the record by letter dated date sba advised petitioners in part as follows the application does not specify the year of the loss however based on the application as a whole would appear to be the year of the loss we have given careful consideration to your disaster loan application filed with this agency unfortunately we were unable to approve the loan application because of an apparent lack of reasonable assurance of your ability to repay the proposed sba loan and other obligations from earnings we have concluded that you cannot support any further debt obligations at this time based upon a thorough review of your total monthly income and expenses as indicated in your loan application if you disagree with this determination you have the right to request a reconsideration however such a request must comply with the following requirements b it must be received by this office no later than six months from the date of this letter we regret our inability to be of assistance to you there is nothing in the record to suggest that petitioners ever requested sba to reconsider its denial of petitioners’ disaster loan application petitioners filed one or more applications for disaster assistance with the individual and family grant program of the department of social services of the state of california california state department of social services on a date s not disclosed in the record petitioners’ application s covered both transportation needs and personal_property by letter dated date the california state department of social services replied to petitioners’ application s this letter which referenced both the disaster relief file number assigned by the -- - state and petitioners’ fema application no 5341a regarding the date flood advised petitioners in part as follows we have reviewed your application_for disaster assistance from the individual and family grant program and any verification you may have provided we regret to inform you that we have determined that you do not qualify for assistance for transportation damages or losses because you have sufficient remaining vehicles to meet your serious needs we are sorry that you do not meet our program guidelines attached to the foregoing letter was an appeals process notice the notice indicating that the california state department of social services had denied petitioners’ disaster assistance application_for personal_property on date and petitioners’ disaster assistance application_for transportation on date the notice also advised petitioners that if they disagreed with either determination they could file a written appeal with the state within days from the date of the notice there is nothing in the record to suggest that petitioners ever filed an appeal in respect of the denial of their disaster assistance application s by the california state department of social services late in having met with only limited success in obtaining disaster relief from state and federal agencies and apparently having limited credit petitioners turned to their - relatives for financial assistance the following spring in april or may repairs to their residence began which repairs were completed in august or date petitioners filed a u s individual_income_tax_return form_1040 for petitioners attached to their return schedule a itemized_deductions and claimed thereon a casualty_loss in the amount of dollar_figure in support of this loss petitioners also attached to their return form_4684 casualties and thefts the form suggests that petitioners used the cost of repairs as the measure of their loss discussion as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual sec_165 limits the deduction to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit even though not connected with a trade_or_business and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft issue year in which the loss was sustained respondent properly concedes that the loss incurred by petitioners from the northridge earthquake arose from a casualty --- - within the meaning of sec_165 however respondent contends that such loss was not sustained by petitioners in but rather in or at the latest in in contrast petitioners contend that they sustained the loss in because that was the year in which they paid for the damage by having their home repaired we agree with respondent a casualty_loss like any loss that is deductible under sec_165 is allowable only for the year in which the loss is sustained sec_1_165-1 income_tax regs a loss is sustained during the year in which the loss occurs as evidenced by closed and completed transactions and fixed by identifiable events id see 521_f2d_786 4th cir 41_tc_269 24_bta_457 sec_1_165-1 income_tax regs in this regard sec_1_165-1 income_tax regs provides as follows tf a casualty or other event occurs which may result ina loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for reimbursement from a third party and when there is a substantial possibility that such claim will be resolved in the taxpayer's favor see ramsay scarlett co v commissioner supra pincite the issue is one of fact to be decided on the basis of all of the facts and circumstances see 326_us_287 675_f2d_1077 9th cir affg tcmemo_1979_479 sec_1_165-1 income_tax regs petitioners’ residence was damaged by the northridge earthquake on date thereafter petitioners filed an application_for disaster housing assistance with fema and obtained financial assistance no later than date although the check that petitioners received may have been for less than they would have wished the record suggests that petitioners did not appeal fema’s date decision although petitioners filed a second application with fema in date this application was for damage caused by flooding rather than by earthquake in any event fema responded to this application on date and denied petitioners’ appeal later that month finally petitioners sought disaster relief from both sba and the california state department of social services however the record is not clear whether the relief sought was in respect of damage caused by the northridge earthquake in any event both sba and the california state department of social services - denied petitioners’ applications in date and date respectively and there is nothing in the record to suggest that petitioners appealed the denial of either application in view of the foregoing it 1s apparent that after date at the latest petitioners had no reasonable_prospect_of_recovery with respect to any claim for reimbursement for damage to their residence caused by the northridge earthquake accordingly the casualty_loss was not sustained in but rather in the year in which the northridge earthquake occurred or at the latest in the year in which claims for reimbursement possibly relating to damage caused by such earthquake were finally resolved petitioners contend that they sustained the loss in because that was the year in which they paid for the damage by having their home repaired however petitioners’ contention does not reflect the applicable law which we discussed above and which we are obliged to apply issue amount of the loss in view of our disposition of the prior issue the issue regarding the amount of petitioners’ deductible loss is moot conclusion in view of the foregoing respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division in order to give effect to our disposition of the disputed issue as well as petitioners’ concessions decision will be entered pursuant to rule see supra note
